EXHIBIT 10.1

      * * *  
TEXT OMITTED AND FILED SEPARATELY CONFIDENTIAL TREATMENT REQUESTED UNDER 17
C.F.R. SECTIONS 200.80(b)(4) and 230.406

TERMINATION AGREEMENT
This Termination Agreement (this “Agreement”) is entered into this 3rd day of
April, 2009 by and between Stellar Satellite Communications Ltd., a British
Virgin Islands company (“Stellar”), with its offices located at 46050 Manekin
Plaza, Suite 100, Dulles, VA 20166, and GE Asset Intelligence, LLC, a Delaware
limited liability company (“GEAI”), with offices located at 200 Martingale Road,
Suite 1100, Schaumburg, IL 60173.
W I T N E S S E T H:
WHEREAS, GEAI operates an asset tracking and monitoring business (the “GEAI
Business”) under which among other things it provides to its customers
(“Subscribers”) telematics and machine-to-machine communication between
Subscribers’ communicators sold or managed by or on behalf of the GEAI Business
(“Subscriber Communicators”) and the GEAI Business’s communications centers
(“GEAI Communications Centers”);
WHEREAS, Stellar and GEAI (the “Parties”) entered into a letter agreement dated
October 10, 2006 with respect to the purchase and development of certain
Subscriber Communicators and certain purchase orders with respect thereto (the
“2006 Agreement”);
WHEREAS, the Parties wish to resolve certain disputes arising out of the 2006
Agreement and to strengthen their relationships in light of current economic
conditions and the development of the asset tracking industry; and
WHEREAS, on the date hereof, GEAI is paying to Stellar Eight Hundred Thousand
Dollars ($800,000) (the “Settlement Amount”);
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
SECTION 1 TERMINATION
(a) The Parties hereby agree that the obligations of GEAI to purchase, and the
obligations of Stellar to sell and develop, Satellite Communicators under the
2006 Agreement, together with any pricing set forth therein, are hereby
terminated,

 

 



--------------------------------------------------------------------------------



 



whether such obligations are past due, currently due or due in the future (the
“Purchase and Sale Obligations”). In addition, the Parties agree that the
obligations of Stellar with respect to the profit sharing arrangement relating
to the ST 2500 units that GEAI has exchanged for DS 300 units prior to the date
hereof, are hereby terminated, whether such obligations are past due, currently
due or due in the future (the “Profit Sharing Obligations”).
(b) Effective upon receipt by Stellar of the Settlement Amount, the Parties
hereby forever release, acquit, and discharge, and covenant not to sue, each
other and each of their respective successors, parents, subsidiaries, trustees
of each, and affiliates and each of their respective past, present and future
officers, directors, stockholders, partners, agents, representatives and
attorneys from any and all claims and possible claims, demands, sums of money
actions, rights, obligations and liabilities of whatever kind, nature or
description, direct or indirect, whether or not accrued or asserted, in law or
in equity, in contract or in tort or otherwise, made or could have been made, in
any of the foregoing cases arising out of the Purchase and Sale Obligations
and/or the Profit Sharing Obligations.
(c) Nothing in this Agreement shall terminate, release or affect (i) the
warranty and related obligations of Stellar with respect to Satellite
Communicators previously delivered and paid for by GEAI or its affiliates
whether under the 2006 Agreement or otherwise (“Delivered Communicators”), and
the obligations of GEAI arising in connection with such warranty and related
obligations of Stellar, (ii) any obligations of Stellar to indemnify, defend and
hold harmless under the purchase orders issued in connection with the 2006
Agreement or otherwise with respect to losses, liabilities and costs arising out
of actions, proceedings, suits, cases or claims of third parties with respect to
Delivered Communicators, (iii) the confidentiality agreements between the
Parties, (iv) the ownership of or rights in any intellectual property or (v) any
obligations under the purchase orders referenced above to execute or deliver and
to cause others to execute and deliver instruments or transfers to perfect such
rights and ownership.
(d) [* * *]
SECTION 2 REPRESENTATIONS AND WARRANTIES
Each of the Parties represents to the other that as of the date hereof with
respect to the representing Party:
(a) It has been duly organized and is validly existing and in good standing
under the laws of the jurisdiction of its incorporation and has all requisite
power and authority to conduct its business, to own its properties and to
execute, deliver and perform its obligations under this Agreement.
(b) The execution and delivery of this Agreement by it and the performance of
its obligations hereunder have been duly authorized by all necessary corporate
or other action, and do not and will not violate any provision of any law, rule,

 

2



--------------------------------------------------------------------------------



 



regulation or contractual or corporate, partnership or other restrictions
binding on it.
(c) This Agreement constitutes its legal, valid and binding obligation,
enforceable in accordance with the terms hereof. If GEAI or its successors or
representatives shall attempt to void, rescind or otherwise set aside the
releases, terminations or other transactions contemplated by this Agreement,
except in response to an attempt to do so by Stellar or its successors or
representatives, and GEAI or its successors or representatives do actually void,
rescind or otherwise set aside the releases, terminations or other transactions
contemplated by this Agreement as evidenced by a final, non-appealable court or
arbitral order, there shall be a “GEAI Default”. If Stellar or its successors or
representatives shall attempt to void, rescind or otherwise set aside the
releases, terminations or other transactions contemplated by this Agreement,
except in response to an attempt to do so by GEAI or its successors or
representatives, and Stellar or its successors or representatives do actually
void, rescind or otherwise set aside the releases, terminations or other
transactions contemplated by this Agreement as evidenced by a final,
non-appealable court or arbitral order, there shall be a “Stellar Default”.
SECTION 3 DISPUTE RESOLUTION
(a) Arbitration. In the event of a claim or controversy regarding any matter
covered by this Agreement, the Parties shall use all reasonable efforts to
resolve such claim or controversy within sixty (60) calendar days of receipt by
either Party of notice of the existence of any such claim or controversy. In the
event the Parties are unable to agree on the resolution of such claim or
controversy within such period of time, any Party may remove the claim or
controversy for settlement by final and binding arbitration in New York, New
York in accordance with the United States Commercial Dispute Resolution
Procedures of the American Arbitration Association (“AAA”) (to the extent not
modified by this SECTION 3). The AAA procedures for Large, Complex Commercial
Disputes shall apply unless the Parties agree otherwise. Each Party to the
arbitration shall present its case, witnesses and evidence, if any, in the
presence of the other Party or Parties to the arbitration, such arbitration
shall be conducted in the English language, a written transcript of the
proceedings shall be made and furnished to the Parties to the arbitration, and
the decision of the arbitrator shall be issued in writing with reasons therefor.
In the event that more than one claim or controversy arises under this
Agreement, such claim or controversy may be consolidated in a single arbitral
proceeding. The arbitral proceeding shall be heard and decided by one arbitrator
selected in accordance with AAA rules (to the extent modified hereby). In all
cases, the arbitrator shall have as his or her primary experience the practice
of law in the United States (including but not limited to acting as in-house
counsel or in a judicial capacity) and be fluent in English. If an arbitrator is
not selected from the initial list of potential arbitrators submitted by the
AAA, the AAA shall submit a second list (and if an arbitrator is not selected
from that second list, a third list) from which an arbitrator may be

 

3



--------------------------------------------------------------------------------



 



chosen by the Parties in accordance with the AAA procedures for selection from
the first list before the AAA exercises its power to make an appointment of the
arbitrator. Judgment upon any award rendered by the arbitrator may be entered in
any court having jurisdiction or application may be made for judicial acceptance
of the award and an order of enforcement, as the case may be. The Parties agree
that if it becomes necessary for any Party to enforce an arbitral award by a
legal action or additional arbitration or judicial methods, the Party against
whom enforcement is sought, if enforcement is obtained, shall pay all reasonable
costs and attorney’s fees incurred by the Party seeking to enforce the award.
(b) Exclusive Dispute Resolution Mechanism. The rights of the Parties under this
SECTION 3 shall be the exclusive dispute resolution mechanisms with respect to
any claim or controversy regarding any matter covered by this Agreement.
SECTION 4 NOTICES
All notices given under this Agreement must be in writing and sent by hand
delivery, by reputable international express courier or by facsimile
transmission (answer back received), to:
Stellar:
Stellar Satellite Communications Ltd.
46050 Manekin Plaza, Suite 100
Dulles, VA 20166
Telephone: 1 (703) 657-6200
Facsimile: 1 (703) 657-6201
Attention: General Manager
GEAI:
GE Asset Intelligence, LLC
5465 Legacy Drive, Suite 700
Plano, TX 75024-3106
Telephone: 972-398-7301
Facsimile: 972-398-7347
Attention: Chief Operating Officer
with a copy to
General Electric Capital Corporation
901 Main Avenue
Norwalk, CT
Attention: Senior Counsel—Equipment Services Strategic Transactions and
Relations
SECTION 5 MISCELLANEOUS

 

4



--------------------------------------------------------------------------------



 



(a) Binding Effect. This Agreement shall be binding upon the Parties and their
permitted successors and assigns.
(b) Governing Law. This Agreement will be governed by and interpreted under the
laws of the State of New York without giving effect to the conflicts of law
principles of such state other than Section 5-1401 of the General Obligations
Law of the State of New York. For such purposes, the United Nations Convention
on Contracts for the International Sale of Goods shall be disregarded.
(c) Waiver. It is understood and agreed that no failure or delay by either Party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof, or the exercise of any other right, power or privilege
hereunder. No waiver of any terms or conditions of this Agreement shall be
deemed to be a waiver of any subsequent breach of any term or condition. All
waivers must be in writing and signed by both Parties.
(d) Severability. If any part of this Agreement shall be held invalid or
unenforceable, such determination shall not affect the validity or
enforceability of any remaining portion, which shall remain in force and effect
as if this Agreement had been executed with the invalid or unenforceable portion
thereof eliminated.
(e) Headings. Headings in this Agreement are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.
(f) Costs and Expenses. Except as otherwise specifically provided herein, each
Party shall bear all costs and expenses incurred in the performance by it of its
obligations hereunder.
(g) Independent Parties. Each Party is an independent contractor. Neither Party
shall have the right, power or authority to act or to create any obligation,
express or implied, on behalf of the other Party.
(h) Terms of Agreement. This Agreement shall be governed solely by the terms and
conditions contained herein.
(i) Entire Agreement. This Agreement and any exhibits (which are hereby made
part of this Agreement) and the Settlement Agreement dated the date hereof among
the Parties, ORBCOMM Inc. and ORBCOMM LLC contain the entire understanding
between the Parties and supersede all prior written and oral understandings
relating to the subject hereof. No representations, agreements, modifications or
understandings not contained herein shall be valid or effective unless agreed to
in writing and signed by both Parties. Any modification or amendment of this
Agreement must be in writing and signed by both Parties.

 

5



--------------------------------------------------------------------------------



 



(j) Intellectual Property. Nothing in this Agreement shall be construed as
granting either Party any right or license to use any intellectual property
rights of the other Party.
(k) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.
(l) Assignment. Neither this Agreement nor any interests or obligations
hereunder of a Party shall be assigned or transferred without the other Party’s
prior written consent, provided that (a) in connection with the sale or merger
of the business of the assigning Party related to the subject matter of this
Agreement, a non-assigning Party may not withhold such consent unless such Party
determines in its reasonable judgment that (i) the assignee is a direct
competitor of the non-assigning Party or (ii) it is reasonably expected such
non-assigning Party’s reputation shall be adversely affected or be in violation
of applicable law by its performance under this Agreement with the assignee,
provided that in the event such consent is reasonably withheld under this clause
(a), the sole remedy of the non-assigning Party shall be to terminate SECTION
1(d) of this Agreement within sixty (60) days after written notice to the
non-assigning Party of such assignment without liability to any other Party and
(b) GEAI may assign its rights to General Electric Company or a subsidiary of
General Electric Company acceptable to Stellar and General Electric Company or
such subsidiary shall assume the obligations of GEAI hereunder, provided that no
such assignment and assumption shall be effective unless and until such
assignment and assumption are expressly agreed in writing by Stellar, GEAI and
General Electric Company or such subsidiary.
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first above written.

     
GE ASSET INTELLIGENCE, LLC
  STELLAR SATELLITE COMMUNICATIONS LTD.
 
   
By /s/ Darryl J. Miller                                         
  By /s/ Zvi Huber                                                   
Name: Darryl J. Miller
  Name: Zvi Huber
Title: COO
  Title: General Manager

 

6